Case: 13-12275    Date Filed: 11/12/2015   Page: 1 of 4


                                                          [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12275
                      ________________________

                      D.C. 5:12-cr-00082-MP-EMT

BLAKE COLLIER,

                                                           Petitioner-Appellant,

                                   versus
FLORIDA DEPARTMENT OF
CORRECTIONS SECRETARY,
                                                          Respondent-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (November 12, 2015)

Before HULL, WILSON and ANDERSON, Circuit Judges.
               Case: 13-12275     Date Filed: 11/12/2015    Page: 2 of 4




PER CURIAM:

      Collier filed suit in federal district court seeking the writ of habeas corpus

pursuant to 28 U.S.C. §2554, after the state courts had rejected on the merits his

post-conviction claim of ineffective assistance of counsel for failure of his trial

counsel to seek another formal evaluation and hearing to determine his competence

to stand trial. Collier’s claim was also rejected in the district court. Collier

appeals.

      After oral argument and careful review of the record, we conclude that the

judgment of the district court should be affirmed. We seriously doubt that

Collier’s trial counsel provided deficient performance pursuant to Strickland v.

Washington, 466 U.S. 668, 102 S.Ct. 2052 (1984). We therefore doubt that there

was an unreasonable application of Strickland when the state court held that his

performance was not deficient. In any event, we conclude that Collier cannot

satisfy the prejudice prong of Strickland, and thus that Collier’s ineffective

assistance of counsel claim must fail.

      Even if defense counsel were deficient (e.g., if there were a bona fide doubt

as to Collier’s competence on April 17, 2007 and there should have been another

formal hearing before the trial), Collier must still show that counsel’s deficient

performance prejudiced him. Collier acknowledges that, to prove the prejudice


                                           2
               Case: 13-12275     Date Filed: 11/12/2015    Page: 3 of 4


prong of his ineffective assistance of counsel claim, he must demonstrate that there

is a reasonable probability that he was actually tried, convicted and sentenced

while he was not in fact competent to stand trial. The test for determining

competence to stand trial is “whether a criminal defendant [1] ‘has sufficient

present ability to consult with his lawyer with a reasonable degree of rational

understanding—and [2] whether he has a rational as well as factual understanding

of the proceedings against him.’” Drope v. Missouri, 420 U.S. 162, 171, 95 S. Ct.

896, 903 (1975) (quoting Dusky v. United States, 362 U.S. 402, 402, 80 S. Ct. 788,

788 (1960)).

      We have carefully reviewed the relevant transcripts. We agree with the

State that the transcripts, especially those of the April 27, 2007, pretrial hearing

and of the trial and sentencing itself, affirmatively demonstrate that Collier had the

present ability to consult with his lawyer with a reasonable degree of rational

understanding, and had a rational as well as factual understanding of the

proceedings against him. In particular, immediately before trial, Collier’s colloquy

with the state trial judge – with respect to his decision to proceed with his then

attorney and his decision to waive trial by jury and submit his case to the trial

judge in a bench trial – revealed a clear and intelligent understanding of the

proceedings against him, and a clear ability to consult rationally and effectively

with his lawyer to further his defense. Indeed, his reasoning, as explained to the


                                           3
                Case: 13-12275        Date Filed: 11/12/2015       Page: 4 of 4


trial judge in deciding to waive jury trial, was not only rational, it was nuanced and

sophisticated. Furthermore, at the trial itself, Collier’s discussions with the trial

judge reflected that he was well aware of the medications he was taking, and his

colloquy with the trial judge and his lawyer about whether or not to testify showed

that he was thinking rationally about his defense and consulting effectively with

his lawyer.

       For the foregoing reasons, 1 we conclude that Collier has not demonstrated

that there is a reasonable probability that Collier was not competent to stand trial

when he was tried and sentenced. In other words, Collier has failed to satisfy the

prejudice prong of Strickland. It necessarily follows that Collier has not

established that the challenged state court proceedings resulted in a decision that

was contrary to, or involved an unreasonable application of Strickland.

       Thus, the judgment of the district court is

       AFFIRMED.




1
         The single comment by Collier at sentencing, referring again to “that evil pact with the
devil” does not persuade us that Collier has carried his burden to demonstrate a reasonable
probability that he was incompetent to stand trial. That single comment occurred at the end of
trial proceedings at which Collier had demonstrated a clear ability to understand the proceedings
against him and to rationally and effectively consult with his lawyer to further his defense.
Moreover, the comment is cast in the past tense, referring to the “evil pact” as having occurred in
the past when he was he was “sick in my mind.”



                                                 4